BRICKELL, C. J. —
The statute under which the indictment is found, inflicts a penalty on a public officer, compensated for official services by fees, who receives for services not rendered the fee allowed if the service had been rendered, or any fee whatever; or who, for services rendered, takes other and greater fees than the law prescribes. R. C. § 3593. The offense cannot be committed, unless there is a right to demand a fee of the person paying it, or unless official service has been rendered for such person, for which a fee cannot be demanded. The object of the statute is the punishment of the abuse of official power — not the obtaining money by mere impropriety of conduct, or by fraud, by persons filling official position. In Cleaveland v. The State, *12834 Ala. 259, it is said: “The statute was designed to reach officers who intentionally charge and take fees which they know at the time they are not authorized to collect. The design on the part of the officer to collect fees to which he is not legally entitled, constitutes the corrupt intent, which is the essence of the offense. Demanding money of a person for whom no official service has been rendered, and on whom the officer has no claim whatever, is not extortion. It may be a cheat, or it may constitute obtaining money under false pretenses; but it is not the offense against which the statute is directed.” Dunlap v. Curtis, 10 Mass. 210.
In this case, the money obtained from Reynolds was not for any official service rendered to him, nor was he under any obligation to pay for any service rendered to any other person. It was not extorted by color of office; and, however great may be the moral impropriety of taking the money under the circumstances, it is not a criminal offense. A taking under color of office is of the essence of the offense. The money or thing received must have been claimed, or accepted, in right of office, and the person paying must have been yielding to official authority. The rendition of services not official, and the acceptance of money for such services, not in an official capacity, but as a private individual, acting wholly as such, and disclaiming any purpose to act as an officer, and not exercising official authority, however. inconsistent with official duty may be the rendition of such service, is not the offense defined in the statute. There was evidence, uncontradicted, that the money paid the defendant was not for official services, but for advice as an attorney, in a matter on which he was under no duty to advise as an officer, and that he disclaimed acting as such in giving the advice, and therefore demanded for it compensation as an attorney. Under these facts, though the defendant may have been guilty of official infidelity, the wrong was to the State only, and no wrong was done the person paying the money. That wrong is not punishable under this indictment. Private and public wrong must concur, to constitute extortion.
The first and second charges requested by the defendant should have been given, and the court erred in refusing them. The judgment is reversed, and the cause remanded. Let the prisoner remain in custody, until discharged by due course of law.